Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
In the documents filed on 02/07/2022: 
Claim(s) 1 and 22 (and by extension its/their dependents) have been amended. 
Claim(s) 5, 7, 16, 19, 23-28 and 30 has/have been canceled. 
Claim(s) no claims is/are new. 
Claim(s) 1-4, 6, 8-15, 17-18, 20-22, and 29 is/are pending in this application.
Claim(s) 1-4, 6, 8-15, 17-18, 20-22, and 29 have been rejected below.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive in part. 
As an initial note, previously all claims were rejected under 35 U.S.C. 102 however different references were used for some of the dependent claims. This was because although different references covered different dependent claims it was determined that individually each of the references anticipated the independent claims and thus a combination of references was never needed. Applicant’s amendments did overcome the previous rejection of record because they added at least one limitation that were not taught by each reference individually. However each limitation added is taught by at least one of the references previously used. Stated another way, although applicant did successfully overcome the previous rejection applicant did not successfully overcome the previously cited art. 
With respect to Daimler applicant argued:
In Daimler, what is referred to as a "trajectory" is different than the "trajectory" recited in claims 1 and 22. As discussed above, the trajectory recited in claims 1 and 22 comprises an area between parallel tracks which project an area or path predicted to be occupied by the vehicle - see, for example, Figs. 2a and 2b where the trajectory is represented by reference numerals 32 and 38, respectively. In Daimler, the trajectory is described as a nominal line representing a path travelled by the center of the vehicle - see, for example, Figs. 1 and 2 wherein the trajectory is represented by reference numerals 5 and 50, respectively. A nominal line is very different than an area disposed between parallel tracks that define an area predicted to be occupied by the vehicle. Applicant respectfully submits that the recited trajectory actually corresponds to the "driving tube 4" or "driving tube 40" described in Daimler and shown in Figs. 1 and 2, respectively. More specifically, paragraph [0006] of Daimler describes that the driving or travel tube is defined as a driving/travel tube "within which the vehicle is likely to travel." Accordingly, the driving or travel tube of Daimler corresponds to the trajectory recited in claims 1 and 22. 
In view of the above, in order for Daimler to meet the limitation relating to setting, in dependence on one or more parameters indicative of a trajectory of the vehicle, a distance from the trajectory for a boundary of an alert zone, wherein the boundary is the minimum distance from the trajectory (i.e., outside of or beyond the edge of the trajectory) below which a detected object will -8-U.S.S.N. 16/612,623February 7, 2022trigger an alert, Daimler would have to teach setting a distance from the driving tube (i.e., the recited trajectory) for a boundary of an alert zone, wherein the boundary is the minimum distance from the driving tube (i.e., outside of or beyond the edge of the driving tube) below which a detected object will trigger an alert. Applicant submits it does not. In fact, Applicant submits that Daimler does not teach or suggest an alert zone extending beyond the edge or boundary of the driving tube described therein (i.e., the recited "trajectory") that is determinative of the minimum distance from the driving tube below which a detected object with trigger an alert. As such, it necessarily follows, then, that it also does not teach or suggest setting, based on one or more parameters indicative of the trajectory of the vehicle (i.e., the driving tube), a boundary of such an alert zone, wherein the boundary is the minimum distance from the driving tube (i.e., outside of or beyond the edge of the driving tube) below which a detected object will trigger an alert. 
As discussed in paragraph [0011] of the present application: "[w]here, however, a vehicle is moving in a curve or with a travel direction component at an angle to the direction in which a user is facing, there may be greater uncertainty in vehicle trajectory estimation in the mind of the user and/or in accordance with the calculations of a processing means." The controller of claim 1 and the method of claim 22 are intended to solve this problem by varying the size of an alert zone outside of the trajectory in dependence of parameters indicative of the trajectory. As noted in paragraph [0068] of the present application, "the embodiment... may decrease the likelihood of a collision by increasing the margin for error (i.e., the width of the alert zone) as the radius of curvature decreases." Thus, the controller and method of claims 1 and 22, respectively, allows a margin of error provided by the alert zone to be dynamically adapted to take into account greater uncertainty in vehicle trajectory estimation. Daimler does not provide such a feature. 
Accordingly, in view of the foregoing, Applicant respectfully submits that Daimler does not teach or suggest the limitation of claims 1 and 22 relating to setting, in dependence on one or more parameters indicative of a trajectory of a vehicle, a distance from the trajectory of the vehicle for a boundary of an alert zone. 

As an initial note, the limitation of “wherein the trajectory of the vehicle comprises an area between parallel tracks which project an area predicted to be occupied by the vehicle” which is a new limitation amended into the independent claims which applicant argues is not taught by Daimler, is taught by Carrasco which is the teaching relied upon for the instant rejection. However, applicant has made additional arguments that the examiner respectfully disagrees with. 
With respect to applicant’s statement 
In Daimler, what is referred to as a "trajectory" is different than the "trajectory" recited in claims 1 and 22. As discussed above, the trajectory recited in claims 1 and 22 comprises an area between parallel tracks which project an area or path predicted to be occupied by the vehicle - see, for example, Figs. 2a and 2b where the trajectory is represented by reference numerals 32 and 38, respectively. In Daimler, the trajectory is described as a nominal line representing a path travelled by the center of the vehicle - see, for example, Figs. 1 and 2 wherein the trajectory is represented by reference numerals 5 and 50, respectively. A nominal line is very different than an area disposed between parallel tracks that define an area predicted to be occupied by the vehicle. Applicant respectfully submits that the recited trajectory actually corresponds to the "driving tube 4" or "driving tube 40" described in Daimler and shown in Figs. 1 and 2, respectively. More specifically, paragraph [0006] of Daimler describes that the driving or travel tube is defined as a driving/travel tube "within which the vehicle is likely to travel." Accordingly, the driving or travel tube of Daimler corresponds to the trajectory recited in claims 1 and 22. 

While the examiner acknowledges and agrees with applicant’s assertion that “the recited trajectory could correspond to the "driving tube 4" or "driving tube 40" described in Daimler and shown in Figs. 1 and 2, respectively” the examiner disagrees that it must be mapped to this element. Via broadest reasonable interpretation, the nominal line also taught by Daimler also can read on a trajectory. In their independent claim applicant describes the trajectory as representing “an area predicted to be occupied by the vehicle” whereas applicant also discloses “a boundary of an alert zone, where the alert zone boundary is, in use, determinative of a minimum distance from the trajectory below which a detected object will trigger an alert.” The nominal line taught by Daimler is analogues to applicant’s claimed trajectory in function/purpose alone (albeit not in appearance) that is indicating “an area predicted to be occupied by the vehicle” (Daimler Fig. 1 and 2 element 5, 50 ¶[7]).  On the other hand, the driving tube is disclosed as the boundaries used to determine when objects are close enough to be considered (Daimler ¶[33]). Therefore, regardless of their appearance/how they are portrayed, functionally speaking, Daimler’s nominal line trajectory is analogous to and maps to applicant’s trajectory and Daimler’s driving tube is analogous to and maps to applicant’s “a boundary of an alert zone.” The only issue remaining is that applicant has introduced amendments further narrowing how the trajectory is portrayed (ie as 2 parallel lines rather than a single line) however, Daimler alone is not relied upon for this teaching. 
With respect to applicant’s argument that:
As discussed in paragraph [0011] of the present application: "[w]here, however, a vehicle is moving in a curve or with a travel direction component at an angle to the direction in which a user is facing, there may be greater uncertainty in vehicle trajectory estimation in the mind of the user and/or in accordance with the calculations of a processing means." The controller of claim 1 and the method of claim 22 are intended to solve this problem by varying the size of an alert zone outside of the trajectory in dependence of parameters indicative of the trajectory. As noted in paragraph [0068] of the present application, "the embodiment... may decrease the likelihood of a collision by increasing the margin for error (i.e., the width of the alert zone) as the radius of curvature decreases." Thus, the controller and method of claims 1 and 22, respectively, allows a margin of error provided by the alert zone to be dynamically adapted to take into account greater uncertainty in vehicle trajectory estimation. Daimler does not provide such a feature. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., varying the size of an alert zone/ the alert zone is dynamically adapted) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, it is noted that even if applicant were to amend their claims to recited “varying the size of an alert zone/ the alert zone is dynamically adapted” applicant’s claims would still be anticipated by Daimler since Daimler teaches that the edges of the driving tube are modified based on parameters of the vehicle (See Daimler ¶[12]). 
With respect to Carrasco applicant argued:
Each of independent claims 1 and 22 include a limitation relating to setting, in dependence on one or more received parameters indicative of a trajectory of a vehicle, a distance from the trajectory of the vehicle for a boundary of an alert zone. The Office Action cites Fig. 3 (element "Z") and paragraphs [0035]-[0036] to support the assertion that Carrasco teaches these limitations. Applicant respectfully disagrees. 
In referring to FIG. 3, paragraph [0035] of Carrasco describes that warning systems described in the reference employ techniques and algorithms that predict a pathway of a vehicle in relation to an instantaneous disposition of the vehicle well in advance of its travel, that predict a pathway of a potential obstacle in relation to an instantaneous disposition of the obstacle, and that provide advance warning corresponding to the predicted pathway of the vehicle and/or the potential obstacle. Paragraph [0035] also makes mention of a "potentially dangerous zone Z" and an "immediate danger area D". However, nothing in paragraph [0035] teaches or suggests how the "potentially dangerous zone Z" and "immediate danger area D" are determined or how their boundaries are set, and certainly does not teach or suggest setting, in dependence on one or more received parameters indicative of a trajectory of a vehicle, a distance from the trajectory of the vehicle for a boundary of either the potential dangerous zone Z or immediate danger area D, as is required by claims 1 and 22. 
Paragraph [0036] similarly fails to teach or suggest setting, in dependence on one or more received parameters indicative of a trajectory of a vehicle, a distance from the trajectory of the vehicle for a boundary of an alert zone. Instead, paragraph [0036] describes different forms the warning system described in Carrasco may take without any mention of alert zones or setting boundaries of alert zones based on one or more parameters indicative of a trajectory of a vehicle, as is required by claims 1 and 22. 
Applicant notes that paragraph [0040] describes that the warning system of Carrasco comprises a calibration feature that allows the user to custom-calibrate a distance from the vehicle for which the user desires the warning system to observe. And paragraph [0043] describes that light projectors may be configured to project light rays on an area of the roadway or pavement between a projected trajectory path and a defined area for extended safety. Accordingly, for the sake of argument only, Carrasco might be interpreted to disclose a distance of a boundary of an alert zone from the vehicle or trajectory path comprising a predefined or user-calibrated distance. However, there is no disclosure that such a distance may vary and is set in dependence on one or more parameters indicative of a trajectory of the vehicle, as is required by claims 1 and 22. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., varying the size of an alert zone/ the alert zone is dynamically adapted) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s claims recite:
a processor arranged to set… a distance from the trajectory for a boundary of an alert zone, where the alert zone boundary is, in use, determinative of a minimum distance from the trajectory below which a detected object will trigger an alert.

Interpreted broadly, applicant’s claims only necessitate that there is a distance for the alert zone boundary which in use, determinative of a minimum distance from the trajectory below which a detected object will trigger an alert and does not require dynamic updating. This is clearly anticipated by Carrasco (Fig. 3 element Z ¶[35-36] “potentially dangerous zone”) wherein the placement of the potentially dangerous zone is based on a distance from the trajectory.
All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 reads:
“14. (Previously Presented) The controller according to claim wherein”
Although claim 14 is written like a dependent claim, claim 14 does not actually depend from any claim and therefore fails “to include all the limitations of the claim upon which it depends”. This appears to simply be a typographical error as claim 14 previously depended on claim 1. Claims examined as such.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 reads:
“14. (Previously Presented) The controller according to claim wherein”
Although claim 14 is written like a dependent claim, claim 14 does not actually depend from any claim and therefore it is indefinite which claim it is supposed to depend from. This appears to simply be a typographical error as claim 14 previously depended on claim 1. Claims examined as such. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-15, 17-18, 20-22, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daimler (DE 102005039525, English translation provided by applicant on file and is referenced for the sake of this action) in view of Carrasco (US 2017/0169703).
		
With respect to claims 1, Daimler teaches a controller comprising: 
an input (Daimler ¶[3] “Adaptive cruise control”)  for receiving a trajectory parameter signal (Daimler ¶[5, 21, 34]) comprising one or more parameters (Daimler ¶[5, 21, 34] at least “speed, steering angle, and/or yate rate” see ¶[5]) indicative of a trajectory of a vehicle (Daimler Fig. 1 and 2 element 5, 50 ¶[7, 21, 31, 34]) wherein the trajectory of the vehicle indicates an area predicted to be occupied by the vehicle (Daimler Fig. 1 and 2 element 5, 50 ¶[7, 21, 31, 34]), and further wherein the one or more parameters indicative of the trajectory of the vehicle includes a radius of curvature of the trajectory (curvature R) (Daimler ¶[34]); and 
a processor arranged to set, in dependence on the one or more parameters including a radius of curvature of the trajectory (Daimler ¶[34]), a distance from the trajectory for a boundary of an alert zone (Daimler Fig. 1 element 4¶[4, 6]), where the alert zone boundary is, in use, determinative of a minimum distance from the trajectory below which a detected object will trigger an alert (Daimler Fig. 1 element 4 ¶[4, 6, 31, 34]).
Although Daimler does teach a trajectory of a vehicle wherein the trajectory of the vehicle indicates an area predicted to be occupied by the vehicle, Daimler does not teach a trajectory of a vehicle wherein the trajectory of the vehicle comprises an area predicted to be occupied by the vehicle. More specifically, the trajectory taught by Daimler comprises a line which indicates an area predicted to be occupied by the vehicle but is not an area itself. Also, Daimler does not teach representing that trajectory as an area between parallel tracks.
Carrasco teaches an input for receiving a trajectory parameter signal (Carrasco Fig. 1a-b, 2 element 11, 41 ¶[27, 29, 53-57] “predicted pathway”) comprising one or more parameters indicative of a trajectory of a vehicle (Carrasco Fig. 1a-b, 2 element 11, 41 ¶[27, 29, 53-57] “predicted pathway”) wherein (Carrasco Fig. 1a-b, 2 element 11, 41 ¶[27, 29, 53-57]) the trajectory of the vehicle indicates an area predicted to be occupied by the vehicle wherein the trajectory of the vehicle comprises an area between parallel tracks (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57]) which project an area predicted to be occupied by the vehicle, and further wherein the one or more parameters indicative of the trajectory of the vehicle (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57] “predicted pathway”).
Thus as shown above Daimler teaches a base invention of a trajectory of a vehicle wherein the trajectory of the vehicle comprises area predicted to be occupied by the vehicle and Carrasco teaches wherein the trajectory of the vehicle comprises an area between parallel tracks. These two references are analogous to one another because both are drawn to because both references are drawn to representing the trajectory of the vehicle . Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Daimler to apply the teachings of Carrasco because the teaching of wherein the trajectory of the vehicle comprises an area between parallel tracks taught by Carrasco was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a trajectory of a vehicle wherein the trajectory of the vehicle comprises area predicted to be occupied by the vehicle taught by Daimler to yield the advantage of providing a better representation of the space that the vehicle will occupy and giving a better sense of the risk of a collision thereby making the system safer and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 22, Daimler teaches a method of setting a distance for a boundary of an alert zone from a trajectory of a vehicle, the method comprising: 
receiving a trajectory parameter signal (Daimler ¶[5, 21, 34]) comprising one or more parameters (Daimler ¶[5, 21, 34] at least “speed, steering angle, and/or yate rate” see ¶[5]) indicative of a trajectory of a vehicle (Daimler Fig. 1 and 2 element 5, 50 ¶[7, 21, 31, 34]) wherein the trajectory of the vehicle indicates an area predicted to be occupied by the vehicle (Daimler Fig. 1 and 2 element 5, 50 ¶[7, 21, 31, 34]), and further wherein the one or more parameters indicative of the trajectory of the vehicle includes a radius of curvature of the trajectory (Daimler ¶[34])
setting, in dependence on the one or more parameters including a radius of curvature of the trajectory (Daimler ¶[34]), a distance from the trajectory for a boundary of an alert zone (Daimler Fig. 1 element 4¶[4, 6]), where the alert zone boundary is, in use, determinative of a minimum distance from the trajectory below which a detected object will trigger an alert (Daimler Fig. 1 element 4 ¶[4, 6, 31, 34]).
Although Daimler does teach a trajectory of a vehicle wherein the trajectory of the vehicle indicates an area predicted to be occupied by the vehicle, Daimler does not teach a trajectory of a vehicle wherein the trajectory of the vehicle comprises an area predicted to be occupied by the vehicle. More specifically, the trajectory taught by Daimler comprises a line which indicates an area predicted to be occupied by the vehicle but is not an area itself. Also, Daimler does not teach representing that trajectory as an area between parallel tracks.
Carrasco teaches an input for receiving a trajectory parameter signal (Carrasco Fig. 1a-b, 2 element 11, 41 ¶[27, 29, 53-57] “predicted pathway”) comprising one or more parameters indicative of a trajectory of a vehicle (Carrasco Fig. 1a-b, 2 element 11, 41 ¶[27, 29, 53-57] “predicted pathway”) wherein (Carrasco Fig. 1a-b, 2 element 11, 41 ¶[27, 29, 53-57]) the trajectory of the vehicle indicates an area predicted to be occupied by the vehicle wherein the trajectory of the vehicle comprises an area between parallel tracks (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57]) which project an area predicted to be occupied by the vehicle, and further wherein the one or more parameters indicative of the trajectory of the vehicle (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57] “predicted pathway”).
Thus as shown above Daimler teaches a base invention of a trajectory of a vehicle wherein the trajectory of the vehicle comprises area predicted to be occupied by the vehicle and Carrasco teaches wherein the trajectory of the vehicle comprises an area between parallel tracks. These two references are analogous to one another because both are drawn to because both references are drawn to representing the trajectory of the vehicle . Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Daimler to apply the teachings of Carrasco because the teaching of wherein the trajectory of the vehicle comprises an area between parallel tracks taught by Carrasco was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a trajectory of a vehicle wherein the trajectory of the vehicle comprises area predicted to be occupied by the vehicle taught by Daimler to yield the advantage of providing a better representation of the space that the vehicle will occupy and giving a better sense of the risk of a collision thereby making the system safer and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 2 Daimler as previously modified teaches a controller further comprising an output arranged to output an alert signal in dependence on a determination that the vehicle reaches a position along the trajectory at a predefined distance from a point on the trajectory associated with a detected position of the object within the alert zone boundary (Carrasco ¶[35-36]).

With respect to claim 3 Daimler as previously modified teaches a controller wherein the processor is configured to determine the point on the trajectory associated with a given detected position of the object similarly for all detected objects within the alert zone boundary (Carrasco ¶[35-36]).

With respect to claim 4 Daimler as previously modified teaches a controller wherein the processor is arranged to determine the distance for the alert zone boundary such that a different distance is determined for at least two different vehicle trajectories (Daimler ¶[34], Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57]).

With respect to claim 6 Daimler as previously modified teaches a controller wherein the one or more parameters indicative of the trajectory of the vehicle comprise a parameter or parameters indicative of an operational state of a vehicle trajectory control interface (Daimler ¶[5, 31, 34] see ¶[5] which has examples of different parameters, Carrasco ¶[27, 29, 53-57]).

With respect to claim 8 Daimler as previously modified teaches a controller wherein the processor is arranged to set the distance for the alert zone boundary in dependence on a rate of change of the trajectory of the vehicle (Daimler ¶[34], Carrasco ¶[40-42]).

With respect to claim 9 Daimler as previously modified teaches a controller wherein the processor is arranged to increase the distance for at least part of the vehicle where the one or more parameters indicative of the trajectory of the vehicle indicate increased deviation from a particular predefined trajectory (Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 40-42, 53-57] wherein Carrasco recognizes that it is possible for a part of a vehicle to deviate from an initial trajectory 11 and thus computes additional trajectories that deviate from 11 for determining the alert zone).

With respect to claim 10 Daimler as previously modified teaches a controller wherein the processor is arranged to increase the distance for at least part of the vehicle (Daimler ¶[35]) where the one or more parameters indicative of the trajectory of the vehicle indicate a decrease in radius of curvature of a turn (Daimler ¶[35]).

With respect to claim 11 Daimler as previously modified teaches a controller wherein the processor is arranged to determine different distances at different locations around the vehicle for a given parameter or parameters indicative of the trajectory of the vehicle (Daimler ¶[34-35], Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 40-42, 53-57]).

With respect to claim 12 Daimler as previously modified teaches a controller wherein the processor is arranged to increase the distance on a side of the vehicle on an outside of a turn (Daimler Fig. 1, 2) where the one or more parameters indicative of the trajectory of the vehicle indicate a trajectory of a decreased radius of curvature (Daimler Fig. 1, 2 ¶[34-36]).

With respect to claim 13 Daimler as previously modified teaches a controller wherein the processor is arranged to increase the distance on a side of the vehicle on an inside of a turn (Daimler Fig. 1, 2) when the one or more parameters indicative of the trajectory of the vehicle indicate a trajectory of a decreased radius of curvature (Daimler Fig. 1, 2 ¶[34-36]).

With respect to claim 14 Daimler as previously modified teaches a controller wherein the processor is arranged to increase the distance on a side of the vehicle on an outside of a turn (Daimler Fig. 1, 2) where the one or more parameters indicative of the trajectory of the vehicle indicate a trajectory of a decreased radius of curvature and the distance increase to the side of the vehicle on the outside of the turn is greater than the distance increase to the side of the vehicle on the inside of the turn (Daimler Fig. 1, 2 ¶[34-36]).

With respect to claim 15 Daimler as previously modified teaches a controller wherein the processor is arranged to determine the distance with respect to a nominal distance (Daimler Fig. 1, 2 ¶[31], Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57]).

With respect to claim 17 Daimler as previously modified teaches a controller wherein the processor is arranged so that a distance adjustment it makes in accordance with an adjustment to the trajectory as indicated by the one or more parameters is reversed in accordance with an equal and opposite adjustment to the trajectory as indicated by the one or more parameters (Carrasco ¶[53]). It is noted that this limitation is described in ¶[66] of the instant application as correcting the trajectory as changes are made to the steering. Although the language of “equal and opposite” is not explicitly used by Carrasco, the wording of “equal and opposite” is merely referring to moving a steering wheel in the left or the opposite of left (right) direction and resulting in a corresponding correction to the trajectory in the left or the opposite of left (right) direction. This feature is anticipated by Carrasco ¶[53] wherein Carrasco stated that “[the controller is] constantly (e.g., in real-time) recalculating the extremities of the vehicle's path as the steering is changed.”

With respect to claim 18 Daimler as previously modified teaches a controller wherein the processor is arranged so that it adjusts the distance continuously for at least a range of trajectory adjustments as indicated by the one or more parameters (Daimler ¶[34], Carrasco Fig. 1a-b, 2 element 11, 14 ¶[27, 29, 53-57]).

With respect to claim 20 Daimler teaches a system comprising a proximity sensor and the controller (Daimler ¶[1-5], Carrasco ¶[8-9]) according to claim 1 (See rejection of claim 1 above).

With respect to claim 21 Daimler teaches a vehicle comprising the controller (Daimler ¶[1-5], Carrasco ¶[8-9]) according to claim 1 (See rejection of claim 1 above).

With respect to claim 29 Daimler teaches a non-transitory computer readable storage medium comprising computer readable instructions (Daimler ¶[1-5], Carrasco ¶[8-9]) that, when executed by a processor, causes performance of the method of claim 22 (See rejection of claim 22 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665